FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                      May 21, 2021
                         _________________________________
                                                                Christopher M. Wolpert
                                                                    Clerk of Court
    CHESTER L. BIRD,

          Plaintiff - Appellant,

    v.                                                 No. 20-8035
                                              (D.C. No. 2:20-CV-00037-NDF)
    BRIDGET L. HILL, Attorney                            (D. Wyo.)
    General, State of Wyoming,

          Defendant - Appellee.
                        _________________________________

                          ORDER AND JUDGMENT *
                          _________________________________

Before TYKMOVICH, Chief Judge, HOLMES, and BACHARACH,
Circuit Judges.
                 _________________________________

         This appeal involves a constitutional challenge to a Wyoming law

requiring prisoners to save some of their earnings. Wyo. Stat. Ann.

§ 7-16-205(a)(i). The requirement is designed to provide a monetary start

to prisoners upon their release. Nicodemus v. Lampert, 336 P.3d 671, 673



*
     We conclude that oral argument would not materially help us to
decide the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
So we have decided the appeal based on the record and the parties’ briefs.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
(Wyo. 2014). But release is unlikely for some prisoners, like those

sentenced to death or life imprisonment without parole. So the Wyoming

statute exempts these prisoners from the requirement. Wyo. Stat. Ann.

§ 7-16-205(a)(i).

     Mr. Chester Bird wasn’t sentenced to death or life-without-parole,

but he is unlikely to ever get out of prison. He was convicted of rape and

kidnapping and sentenced to “life according to law.” This sentence

prevents him from ever getting parole. Wyo. Stat. Ann. § 7-13-402(a).

     Of course, Mr. Bird has at least some chance of obtaining release

through a pardon or sentence commutation. See Wyo. Stat. Ann.

§ 6-10-301. Despite these possibilities, Mr. Bird opposes the state’s

requirement to save some of his earnings. So he sued in state court,

claiming that application of the law to him would violate his right to equal

protection because other similarly situated prisoners are exempt.

     The Wyoming Supreme Court rejected the claim, reasoning that

          Mr. Bird’s status differs from inmates sentenced to life without
           the possibility of parole because he is eligible for commutation
           and they aren’t and

          savings could inspire good behavior by improving Mr. Bird’s
           chances for commutation.

Bird v. Wyo. Bd. of Parole, 382 P.3d 56, 63 (Wyo. 2016); see Nicodemus,

336 P.3d at 675 n.7 (A savings “account may provide an added incentive

for an inmate to conduct himself to show he is worthy of commutation.”).


                                     2
      Dissatisfied with this reasoning, Mr. Bird sued in federal court,

claiming that the Wyoming statute is unconstitutionally vague and

overbroad and denies substantive due process. The district court dismissed

the suit based on res judicata, reasoning that Mr. Bird could have raised

these claims in his state-court suit.

      Mr. Bird appeals, arguing that the law changed between his two suits

when the Wyoming Supreme Court decided Davis v. State, 415 P.3d 666

(Wyo. 2018). Davis invalidated a juvenile’s sentence of life imprisonment,

reasoning in part that the remote possibility of release left him without

hope. 415 P.3d at 693.

      The district court rejected Mr. Bird’s argument, and we conduct de

novo review. Clark v. Zwanziger, 741 F.3d 74, 77 (10th Cir. 2014).

Through such review, we conclude that the district court didn’t err.

      We can assume for the sake of argument that a change in the law

might relieve Mr. Bird of res judicata. See Nitchman v. State, 428 P.3d

173, 176 (Wyo. 2018) (a party can avoid res judicata by showing that good

cause prevented earlier assertion of the claim or that the interests of justice

require consideration of the claim). But Mr. Bird hasn’t identified a

pertinent change in the law. He claims that state authorities have deprived

him of due process and applied a statutory requirement that is overly broad

and vague. But Davis did not address these legal theories.



                                        3
      Mr. Bird points out that in his direct appeal, the Wyoming Supreme

Court reasoned that the state legislature could rationally use the savings

requirement to incentivize good conduct for prisoners serving life-

according-to-law sentences and hoping to get a commutation. Bird v. Wyo.

Bd. of Parole, 382 P.3d 56, 63 (Wyo. 2016). He argues that this reasoning

was undermined in Davis. There the Wyoming Supreme Court concluded

that prisoners sentenced to life imprisonment had “no hope of release,” so

their “good behavior and character improvement [were] immaterial.” 415

P.3d at 693, 695 (quoting Graham v. Florida, 560 U.S. 48, 70 (2010)). But

this change does not affect the law underlying Mr. Bird’s claims involving

substantive due process, vagueness, and overbreadth.

      Mr. Bird alleges a deprivation of substantive due process from

Wyoming’s requirement for prisoner savings. When a plaintiff challenges a

statute based on substantive due process, “we ask whether a fundamental

right is implicated.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1182

(10th Cir. 2009). If not, the statute must simply “bear a rational relation to

a legitimate government interest.” Id. at 1181. When considering the

existence of a rational relation, we examine the statute as a whole, not as

applied, for a “law need not be in every respect logically consistent with

its aims to be constitutional.” Williamson v. Lee Optical of Okla. Inc., 348

U.S. 483, 487-88 (1955).



                                      4
      Mr. Bird has not shown the implication of a fundamental right, so we

review the statute for a rational basis. Davis might undermine the purpose

of the savings requirement for Mr. Bird, but the purpose would remain

intact for many other prisoners. So the remoteness of his own chance for

commutation does not implicate Davis on the claim of substantive due

process.

      Mr. Bird also claims vagueness and overbreadth. But Davis did not

change the meaning of Wyo. Stat. Ann. § 7-16-205(a)(i), so Davis didn’t

affect Mr. Bird’s claim that the statute is vague and overbroad.

                                   * * *

      Even if a change in the law could prevent res judicata, Davis didn’t

change the pertinent law on Mr. Bird’s claims. We thus affirm the

dismissal of his federal suit.

                                      Entered for the Court



                                      Robert E. Bacharach
                                      Circuit Judge




                                     5